DETAILED ACTION
This action is in response to the amendments and remarks filed 12/09/2021 in which claim 1 and 4 have been amended; claim 23 has been newly added, claims 2 and 5 have been canceled; and thus claims 1, 3-4 and 6-23 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered and they are persuasive with regard to the previous combination of references but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
To the extent that they may still apply to the current combination of references and the current rejections, it is noted that the data provided which Applicants’ allege provides evidence that the claimed invention is not obvious i.e. because it provides unexpected results, are not seen to be commensurate in scope with the instant claims.  It is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness.  See 2145 and 716.02(d) which states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range” and “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.
The data provided i.e. in instant Tables 1 and 4, are limited to more specific embodiments than claimed, as each of the data are seen to only be applicable to the specific arrangement tested, i.e. the specific fiber cross section, surface area increase rate, modification degree, occupancy rate and specific surface area; where in the claims these are not limited to the values tested.
Claim Interpretation
Applicants define a number of terms in the specification and claims as detailed and interpreted below. If Applicants’ do not agree with the below definitions as interpreted they are invited to argue the correct definitions and/or amend the claim limitations to clarify as supported by the specification.
"a composition ratio in the total of fiber blends" – “refers to a ratio of the number of fibers having a common cross-sectional shape to the total number of fibers, as given by the following formula (2), in the case where the fibrous materials are cut at an arbitrary position to produce cross sections. 
Composition ratio in the total of fiber blend materials (%) = the number of fibers having a common cross-sectional shape / total number of fibers x 100 (2)”; instant specification [0046]-[0047].
“common cross sectional shape” – “with regard to fibers having a common cross-sectional shape for use in the present invention, the cross sections of two fibers are compared and the comparison identifies one of the fibers, but not the other, as having a protrusion at the periphery of the cross section, those fibers are not considered to have a common form. When the i.e. they need to be same basic geometric shape, but also be within 30% SAI of each other if the same geometric form, as claim 1 additionally requires at least 3% difference in Fiber(min) and Fiber(max) this means they must be within 3-30% of the same SAI and the same geometric cross sectional shape.
micropore specific surface area” – a measure of the fiber surface area as measured in Non-Patent Document 1: Kazuhiko Ishikiriyama et al.; JOURNAL OF COLLOID AND INTERFACE SCIENCE, VOL. 171, 103-111 (1995).
Other References of Note
The following prior art was found in an updated search and is considered relevant to the claimed invention but has not been cited in a rejection:
US 2014/0299556 A1 – a blood filter which uses a mixture of fibers having different cross-sectional shapes [0032].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JPH06296860A (hereinafter “Yoshida”) in view of US 2003/0106851 (hereinafter “Tremblay”) and US 2014/0206532 (hereinafter “Janke”).
Regarding claim 1 and 14 Yoshida discloses a fibrous material comprising a porous solid fiber support, and which may be used in a bundle, and/or as a woven or non-woven fabric and thus discloses a blend solid porous fibers i.e. which are all the same type of fiber. Wherein the porous fiber may have a total surface area (i.e. specific surface area) of 3-500 m2/g (Abstract, [002]-[004]) and may be “any shape such as a circle, an ellipse, a polygon, and a star”; pg. 3, 2nd-3rd paragraphs).  While Yoshida mentions the total specific surface area includes the external plus the internal , i.e. microporous, specific surface area it is not disclosed what percentage of the given total surface area is internal/microporous area, and thus it is seen as obvious to use any combination of external and internal surface area to achieve the total surface area disclosed by Yoshida, i.e. of 3-500 m2/g, thus including the range micropore specific surface area claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Yoshida’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Yoshida does not disclose the fiber blend comprises plural types of solid fibers, each having a common (i.e. to each type) cross sectional shape including fiber(min) and fiber(max), the composition ratios claimed or the surface area increase rate and occupancy rates as claimed.
However, with regard to (1) plural types of solid fibers, each having a common (i.e. to each type) cross sectional shape including fiber(min) and fiber(max), and the composition ratios, Yoshida discloses the fibers may be “any shape such as a circle, an ellipse, a polygon, and a star”; pg. 3, 2nd-3rd paragraphs), but does not specifically disclose using different shapes together. Further, Tremblay discloses a similar fibrous adsorbent liquid filter comprising a mix of carbon fibers wherein fibers having different diameters and/or different shapes are combined in order to control interstitial spacing, which effects pathogen/target species attachment and removal [0043] and [0045].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the fiber blend of Yoshida by using multiple types of fibers having different sizes and or shapes as disclosed by Tremblay in order to control interstitial spacing, and thus target species attachment and removal [0043] and [0045]. It is thus seen as obvious to use a combination of fibers having at least different sizes and or shapes within those as disclosed by Yoshida i.e. a circle (i.e. an oval as claimed), an ellipse, a polygon, and a star (as claimed) and equivalent circle diameter of 1µm to 1 mm; pg. 3, 2nd-3rd paragraphs. At its simplest this is seen to involves the simple mix of two fibers having different shapes and sizes, i.e. a Fiber A and Fiber B or a fiber(min) and a fiber(max), and with specific regard to the ratio of these two fibers, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Tremblay [0043] and [0045], the ratio of each is considered a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate ratio of different fibers including those within the scope of the present claims, so as to produce desired end results.
With regard to (2) the surface area increase rates and occupancy rates, the exact dimensions of the fiber cross sections are not disclosed and so it is not possible to directly calculate a “surface area increase rate” as claimed. However Yoshida discloses that fiber surface area directly effects the adsorption capacity of the material (pg. 2, paragraph starting “Total Surface Area…”), Tremblay discloses that relative fiber size/diameters and shapes of fibers that are combined effect interstitial spacing of the adsorbents in the filter, which directly effects pathogen attachment and removal [0043] and [0045], and further Janke discloses that fiber cross-sectional shape effects the amount of surface area in that surface-area-to-weight-ratio and consequently its adsorption capacity per unit weight, is “substantially increased by reducing the diameter of the polymer fibers, by changing the cross-sectional shape of the polymer fibers, or a combination of both”, and that “[n]on-round fibers can be formed with a significantly greater surface-area-to-weight ratio compared with round fibers having the same diameter”  ([0053]-[0054]). Thus the fibers’ cross-sectional size and shape are a result effective variables because changing them clearly effects the type of product obtained, i.e. by effecting specific surface area/adsorption capacity and interstitial spacing/target species removal of the mixed fiber In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate cross-sectional size and shape of the fibers’, so as to produce desired filter and filtration properties including spec specific surface area/adsorption capacity and interstitial spacing/target species removal of the mixed fiber material. Because the fibers A and fibers B may have any combination of the different cross-sectional shapes and diameters disclosed by at least Yoshida (“any shape such as a circle, an ellipse, a polygon, and a star” and 1µm to 1 mm; pg. 3, 2nd-3rd paragraphs), this will inherently and obviously include a mix of fibers A and B having shapes which satisfy the “surface area increase rates”, and “occupancy rates” as claimed.
Regarding claim 3-4 and 15 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, wherein, as above, the fibers are the same material but in different sizes/shapes, and thus the fiber(max) and the fiber(min) would be obvious to produce from the same raw material, and the fiber(min) is a porous fiber with a micropore specific surface area 3-500 m2/g (Abstract, [002]-[004]); see claim 1 rejection.
Regarding claim 6-7 and 10-11 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, but does not disclose the “occupancy rate”, the “modification degree”, the “surface area increase rate “or “Sfo ratio Z” as defined in claims 6-7 and 10-11. However claims 6-7 and 10-11 are seen to be various different measurement means to quantify the same concept, i.e. the degree to which the fibers cross sectional shape (and area) are the same but different compared each other. However, as above, However Yoshida discloses that fiber surface area directly effects the adsorption capacity of the material (pg. 2, paragraph Tremblay discloses that relative fiber size/diameters and shapes of fibers that are combined effect interstitial spacing of the adsorbents in the filter, which directly effects pathogen attachment and removal [0043] and [0045], and further Janke discloses that fiber cross-sectional shape effects the amount of surface area in that surface-area-to-weight-ratio and consequently its adsorption capacity per unit weight, is “substantially increased by reducing the diameter of the polymer fibers, by changing the cross-sectional shape of the polymer fibers, or a combination of both”, and that “[n]on-round fibers can be formed with a significantly greater surface-area-to-weight ratio compared with round fibers having the same diameter”  ([0053]-[0054]). Thus the fibers’ cross-sectional size and shape are a result effective variables because changing them clearly effects the type of product obtained, i.e. by effecting specific surface area/adsorption capacity and interstitial spacing/target species removal of the mixed fiber material. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate cross-sectional size and shape of the fibers’, so as to produce desired filter and filtration properties including spec specific surface area/adsorption capacity and interstitial spacing/target species removal of the mixed fiber material. Because the fibers A and fibers B may have any combination of the different cross-sectional shapes and diameters disclosed by at least Yoshida (“any shape such as a circle, an ellipse, a polygon, and a star” and 1µm to 1 mm; pg. 3, 2nd-3rd paragraphs), this will inherently and obviously include a mix of fibers A and B having shapes which satisfy the “occupancy rate”, the “modification degree”, the “surface area increase rate “or “Sfo ratio Z” as claimed.
Regarding claim 8 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, wherein the fiber cross-sectional shape, i.e. of either fiber, may be a circle or ellipse (Yoshida pg. 3, 2nd paragraph), i.e. an oval.
Regarding claim 9 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, wherein the equivalent circle diameter, i.e. of either fiber, may be 1 µm to 1 mm; pg. 3, 3rd paragraph). Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Yoshida’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 12 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, wherein the fibers may be used “as it is, or cut into short pieces, or made into cotton” or “processed into a woven or non-woven fabric” and therefore is seen include materials which are composed of fibers in which at least some of the fibers may obviously be straight.
Regarding claim 13 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, wherein, as above, the fiber blend is composed of at least two, at thus including two, types of fibers each having a common cross-sectional shape (i.e. each type A/B has its own common cross-sectional shape, which are different).
Regarding claim 16 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 15, wherein the raw material is an ester group-containing polymer; (Yoshida Pg. 3, polyethylene terephthalate, polyether ester ketone)
Regarding claim 17 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, which is used in medical applications; Yoshida P4, text above [0023]. 
Regarding claim 18 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, which is used in purification column applications; Yoshida P4, text above [0023]. 
Regarding claim 19 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, which adsorbs β2-microglobulin (Yoshida P4, top paragraph), but does not disclose a specific adsorption capacity, however adsorption capacity for a target substance, i.e. thus including β2-microglobulin, is well known to be controlled in a filtration column, and would have been at least controllable by changing the packing density of the adsorbents. Thus the β2-microglobulin adsorption capacity is considered a result effective variable because changing it will clearly effect the product. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate β2-microglobulin adsorption capacity including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 23 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, wherein it is not disclosed that the micropore specific surface area is obtained through the measurement of the degree of freezing point depression of water in micropores induced by capillary condensation by differential scanning calorimetry, however this merely limits how the micropore specific surface area is measured. While the micropore specific 2/g, and, as above, While Yoshida mentions the total specific surface area includes the external plus the internal , i.e. microporous, specific surface area it is not disclosed what percentage of the given total surface area is internal/microporous area, and thus it is seen as obvious to use any combination of external and internal surface area to achieve the total surface area disclosed by Yoshida, i.e. of 3-500 m2/g, thus including the range micropore specific surface area claimed. This is seen to include wherein said micropore specific surface area is obtained through any means, including the measurement of the degree of freezing point depression of water in micropores induced by capillary condensation by differential scanning calorimetry, or any other method.
While Yoshida mentions the total specific surface area includes the external plus the internal , i.e. microporous, specific surface area it is not disclosed what percentage of the given total surface area is internal/microporous area, and thus it is seen as obvious to use any combination of external and internal surface area to achieve the total surface area disclosed by Yoshida, i.e. of 3-500 m2/g, thus including the range micropore specific surface area claimed. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Yoshida’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by/ under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Tremblay and Janke further in view of WO 2014/126014 A1 (hereinafter “Fujieda”, where citations are to US 2015/0374898 A1 as the English Translation).
Regarding claim 20 Yoshida in view of Tremblay and Janke discloses the fibrous material according to claim 1, and additionally a purification column comprising a container packed with said fibrous material according to claim 1, in which the fibrous material is arranged in the container, and the container has an inlet port and an outlet port for a fluid that is to be treated (Yoshida P4, text above [0023]); but does not disclose the details of the column.
However, with regard to an adsorbent column, Fujieda discloses a purification column comprising a plastic casing and the fibrous material, in which the fibrous material is arranged in the plastic casing straight in the axial direction extending between openings on both sides of the casing, and an inlet port and an outlet port for a fluid that is to be treated are provided at either end of the plastic casing (Fig. 1-5, [0068], [0073]). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the column of Yoshida in view of Tremblay and Janke such that the fibrous material is arranged in a plastic casing straight in the axial direction extending between openings on both sides of the casing, and having an inlet port and an outlet port provided at either end of the plastic casing as disclosed by Fujieda because this involves the simple substation of known adsorbent fluid filtration column arrangements to achieve the predictable results of a successful adsorbent fluid filtration column.
Regarding claim 21 Yoshida in view of Tremblay, Janke and Fujieda discloses the purification column according to claim 20, wherein the equivalent diameter of flow cross-section is 1-5000 µm Fujieda [0007]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie Fujieda’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 22 Yoshida in view of Tremblay, Janke and Fujieda discloses the purification column according to claim 20, and while it is not specifically disclosed that “the pressure loss achieved by allowing bovine blood to flow at a flow rate of 200 ml/min is from 0,5 to 30 kPa” this is a functional limitation which is not specific enough to structurally limit the claimed invention. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). The recited process is too board to imply specific structure, for instance the process is not limited to any specific temperature, and does not limit what the blood comprises, or is viscosity; and thus is not seen to define over the cited art. Specifically the device of Yoshida in view of Tremblay, Janke and Fujieda is seen to be capable of being operated such that “the pressure loss achieved by allowing bovine blood to flow at a flow rate of 200 ml/min is from 0,5 to 30 kPa”. 
Further, pressure loss is well known to be controlled in a filtration column, and would have been at least controllable by changing the packing density of the adsorbents. Thus the pressure loss of the column is considered a result effective variable because changing it will clearly effect the product. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pressure loss of the column including those within the scope of the present claims, so as to produce desired end results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773